i

Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MATTHEW S. REMSNYDER, et al. *

*

v. * Civil Action No. CCB-19-0492

*

MBA MORTGAGE SERVICES, INC. *
MEMORANDUM
This putative class action concerns an alleged scheme in which officers of the defendant
corporation MBA Mortgage Services, Inc. (“MBA”) allegedly received illegal kickbacks in
exchange for the assignment of residential mortgage loans to non-party All Star Title, Inc. (“All
Star”). The plaintiffs! are mortgagors who, in their amended complaint, raise claims against MBA
for violations of the Real Estate Settlement Practices Act ((RESPA”) and the Racketeer Influenced
and Corrupt Organizations Act (“RICO”). Now pending is MBA’s partial motion to dismiss, which
seeks dismissal only of the plaintiffs’ RICO claim. (ECF 36). The matter is fully briefed and no -
oral argument is necessary. See Local Rule 105(6) (D. Md. 2021). For the reasons discussed herein,
the partial motion to dismiss will be denied. .
BACKGROUND
The plaintiffs in this action are borrowers who had, or still have, a residential mortgage
loan originated, or brokered, by MBA. They allege they are victims of an alleged kickback
agreement between MBA and All Star spanning more than five years which inflated the price of

their real estate settlement services. Under this agreement, MBA was to receive kickbacks

laundered through third-party marketing companies in exchange for assigning and referring to All

 

' The plaintiffs include Matthew S. Remsnyder, Kimberly I. McMillen, Lucy Strausbaugh, Vernon
and Crystal Miller, Bonnie S. Vaughn, Edward and Karen Leech, Jr., Ellen T. Geiling, Ted and
Andrea Doederlein, Randall Taylor, and Edward F, and Anna M. Barth.
 

Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 2 of 10

Star residential mortgage loans for title and settlement services. (ECF 35, Am. Compl. at Ff 23,
27, 32), The kickbacks were allegedly funded by defrauding MBA’s borrowers into paying
excessive fees for title and settlement services amounting to nearly double what other title
companies were charging. (/d. at §] 65, 76). The excessive fees charged by All Star were allegedly
used to fund the kickbacks paid to MBA. (/d. at | 67-68). The plaintiffs allege that MBA also
engaged in mail fraud by reinvesting the proceeds of this scheme to pay for direct mail
solicitations. (/d. at { 73). All told, the scheme is said to have affected more than 750 borrowers
over the course of five years. (Id. at § 406).

The plaintiffs filed this action on February 20, 2019, originally asserting claims under
RESPA, the Sherman Act, and RICO. (ECF 1). On September 16, 2020, MBA filed a motion to
dismiss the RESPA and RICO claims. (ECF 29). In response, the plaintiffs filed an amended
complaint on October 16, 2020, raising claims under RESPA and RICO only. MBA countered
with a partial motion to dismiss, attacking the sufficiency of the RICO claim. (ECF 36). That
motion is now ripe for review.

STANDARD OF REVIEW

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to
prove the elements of the claim: However, the complaint must allege sufficient facts to establish

those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). “Thus,

 

? Accordingly, the amended complaint is now the operative complaint and MBA’s first motion to
dismiss (ECF 29) will be denied as moot. See Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455
(4th Cir. 2017); Freckleton v. Target Corp., 81 F. Supp. 3d 473, 479 (D. Md. 2015).

2
Case 1:19-cv-00492-CCB Ddcument 44 Filed 09/09/21 Page 3 of 10
| .
while a plaintiff does not need to demonstrate in a complaint that the right to relief is ‘probable,’
the complaint must advance the plaintiffs! claim ‘across the line from conceivable to plausible.’””
Id. (quoting Twombly, 550 U.S, at 570). Additionally, although courts “must view the facts alleged
in the light most favorable to the plaintiff,” they “will not accept ‘legal conclusions couched as

333

facts or unwarranted inferences, unreasonable conclusions, or arguments’” in deciding whether a
case should survive a motion to dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc.,
707 F.3d 451, 455 (4th Cir. 2013) (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 |
(4th Cir, 2012)).
DISCUSSION

Congress has authorized both civil and criminal enforcement of alleged violations of RICO.
18 U.S.C, § 1964, At issue in this case is RICO’s civil provision, which provides a cause of action
to “[a]ny person injured in his business or property by reason of a violation of [18 U.S.C. § 1962].”
Id§ 1964(c). The statute prohibits the use of income derived from “a pattern of racketeering
activity” for the “establishment or operation” of “any enterprise” engaged:in or affecting interstate
or foreign commerce. /d. § 1962(a). To state a RICO claim, a plaintiff must allege (1) conduct; (2)
of an enterprise; (3) through a pattern; (4) of racketeering. See Morley v. Cohen, 888 F.2d 1006, |
1009 (4th Cir. 1989) (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)); see also
Rojas v. Delta Airlines, Inc., 425 F, Supp. 3d 524, 536 (D. Md. 2019). MBA argues that the
plaintiffs have failed to adequately allege the second and third elements of a RICO claim. The
court will address each in turn.

1. Enterprise Activity
Under the RICO statute, an “enterprise” may be an association by law, such as “any

individual, partnership, corporation, association, or other legal entity” or it may be an association-
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 4 of 10

in-fact, such as “any union or group of individuals associated in fact although not a legal entity.”
18 U.S.C. § 1961(4). Three elements are generally required to allege an enterprise: (1) an ongoing
organization; (2) associates functioning as a continuing unit; and (3) the enterprise is an entity
“separate and apart” from the pattern of activity in which it engages. Rojas at 537; Proctor vy.
Metro. Money Store Corp., 645 F. Supp. 2d 464, 477-78 (D. Md. 2009). An association-in-fact
enterprise exists when three structural features are present: “a purpose, relationships among those
associated with the enterprise, and longevity sufficient to permit these associates to pursue the
enterprise’s purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009).

Far from an issue of first impression, this case features allegations very similar to those in
several other cases in which judges in this district have issued rulings on motions to dismiss. See,
€.8., Somerville v. West Town Bank & Trust, No. PJM-19-140, 2019 WL 6131288 (D. Md. Nov. |
19, 2019); Donaldson v. Primary Residential Mortg., Inc., No. ELH-19-1175, 2020 WL 3184089
(D. Md. June 12, 2020); Kadow v. F irst Federal Bank, No. PWG-19-566, 2020 WL 5230560 (D.
Md. Sept. 2, 2020); Ekstrom v. Congressional Bank, No. ELH-20-1501, 2020 WL 6565251 (D.
Md. Nov. 9, 2020); Walls v. Sierra Pac. Mortg. Co., Inc., No. GLR-19-595, 2021 WL 252544 (D,
Md. Jan. 26, 2021); Wilson v. Eagle National Bank, No. TDC-20-1344, 2021 WL 1238576 (D.
Md. Apr. 2, 2021); Brasko v. Howard Bank, No. SAG-20-3489, 2021 WL 1662464 (D. Md. Apr.
~ 27,2021); and Dye v. MLD Mortg., Inc., No. ELH-19-3304 (D. Md. July 16, 2021).

_ The allegations made by the plaintiffs in this case—as well as the arguments made in the
defendant’s motion to dismiss—are nearly identical to those made in Ekstrom. In that case, the

defendant challenged the plaintiffs’ RICO claims, arguing, among other things, that they did not
Case 1:19-cv-00492-CCB Document 44 Filed.09/09/21 Page 5 of 10

adequately plead the existence of an enterprise. See 2020 WL 6565251, at *16.? The court noted
that the plaintiffs alleged the existence of a bilateral enterprise in which, “[fJor a continuous period
of at least eighteen months,” the defendant American Bank and All Star “associate(d] and —
commit[ed]” predicate acts “for the common purpose of defrauding borrowers into paying higher
and fixed prices for-title and settlement services.” Jd. at *20. Likewise, here, the plaintiffs allege
that over a period of more than five years, (see ECF 25 at 49 30, 35, 37-38, 400), MBA and All
Star created ‘an enterprise which committed mail fraud and wire fraud for the common purpose of
defrauding borrowers into paying excessive fees for title and settlement services, (see id. at J] 29,
32, 60-61, 400-01). |

And in other cases involving allegations of similar schemes, other judges of this court have
allowed well-pled RICO claims asserting a bilateral association-in-fact enterprise to proceed to
discovery. Compare Somerville, 2019 WL 6131288, at *4-5 (denying motion to dismiss RICO
claim based on allegations that the defendant perpetrated a scheme with All Star to chatge
- borrowers above-market rates for settlement services in exchange for kickbacks), Walls, 2021 WL
252544, at *7 (on motion for reconsideration, allowing to proceed to discovery a RICO claim
based on allegations that All Star designed and executed a scheme to defraud, which the defendant
participated in), and Brasko, 2021 WL 1662464, at *7 (denying motion to dismiss RICO claim
based on allegations that the defendant and All Star associated for the common purpose of
' defrauding borrowers, which was supported by factual allegations detailing the payment, receipt,

and acceptance of illegal kickbacks), with Donaldson, 2020 WL 3184089, at *26 (dismissing

 

3 Unpublished opinions are cited not for their precedential value but for the soundness of their
reasoning.
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 6 of 10

RICO claim alleging a hub-and-spoke enterprise as “rimless” due to lack of allegations connecting
the spokes), and Kadow, 2020 WL 5230560, at *10 (same).4 | |

In light of this precedent, MBA’s arguments are unpersuasive. First, it argues that the
plaintiffs failed to allege any facts which would indicate a definite organization or structure to the
relationship between MBA and All Star outside of the ordinary commercial context. Not so. The
plaintiffs allege that the scheme involved the association of MBA and All Star over more than five
years, from 2009 to 2015, (see ECF 25 at {ff 30, 35, 37-38, 400), and that MBA’s president Mike
Betley coordinated with, among others, Rob Selznick, a former MBA loan officer who left MBA
to work at All Star in 2009, to engage in the scheme, defraud borrowers, and launder the proceeds
through third parties, (see id. at { 29, 32-33). |

Next, MBA argues that it was independently pursuing its own goal of acquiring more
mortgage business while All Star was independently pursuing more title business such that the
enterprise lacked any definite structure outside of their ordinary business relationship. This

assertion of fact is contrary to the allegations in the complaint, which states that MBA and All Star

 

* MBA argues that Kadow rejected the plaintiffs’ “bilateral enterprise” theory. That is not entirely
accurate. While the RICO claim did not survive a motion to dismiss in Kadow, the problem with
the “enterprise” prong was that the plaintiffs did not actually plead a bilateral association-in-fact
enterprise; rather, they devoted “nearly 300 paragraphs” of their complaint to a discussion of “other
Participating Lenders” and only in response to the motion to dismiss did they “ask the Court to
find that the alleged agreement between [the defendant] and All Star on its own constitutes a RICO
conspiracy.” 2020 WL 5230560, at *11. The court therefore concluded that because “all of the
Participating Lenders are involved, the RICO claim fails as a rimless hub and spoke conspiracy” —
but noted also that “if just [the defendant] and All Star are involved, the RICO claim fails as an
‘ordinary business contract or fraud dispute[].’” /d. Whether the plaintiffs’ allegations in this case
constitute an “ordinary business contract or fraud dispute” goes not to whether an enterprise was
adequately pled, but whether a sufficient pattern of racketeering activity was alleged. See Flip
Mortg. Corp. vy. McElhone, 841 F.3d 531, 538 (4th Cir. 1988) (noting, in the context of evaluating
whether acts alleged constitute a pattern of racketeering activity, that the Fourth Circuit “will not
lightly permit ordinary business contract or fraud disputes to be transformed into federal RICO
claims.”).
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 7 of 10

engaged in a scheme to defraud their clients by overcharging for settlement services. (See id. at [ff
32, 60-62, 65-66, 400-01). These allegations—especially when supported by the specific factual
allegations in the complaint—are sufficient as a matter of law to satisfy the enterprise requirement.
See Mitchell Tracey v. First American Title Ins. Co., 935 F. Supp. 2d 826, 844 (D. Md. 2013)
(deliberately and unlawfully overcharging for title insurance is not an act in the ordinary course of
business).° At most, MBA’s arguments raise factual disputes which are not appropriately resolved
at this stage of proceedings. Therefore, the plaintiffs have adequately pied the “enterprise” element
of a civil RICO claim. |
II. Pattern of Racketeering
To establish a “pattern” of racketeering activity under the RICO statute, a plaintiff must
allege (1) a minimum of two acts of racketeering activity occurring within ten years, (2) which are
related, and (3) which amount to or pose a threat of continued criminal activity. Ekstrom, 2020
WL 6565251, at *18; see also US Airline Pilots Ass'n v. Awappa, LLC, 615 F.3d 312, 318 (4th
Cir. 2010) (a plaintiff must show “continuity plus relationship”). “Acts are related if they have the

same or similar purposes, results, participants, victims, or methods of commission, or otherwise

 

> The two cases MBA cites are distinguishable. In Peters v. Aetna, Inc., No. 1:15-cv-00109-MR,
2016 WL 4547151 (W.D.N.C. Aug. 31, 2016) the plaintiffs alleged in conclusory fashion that.the
enterprise “operated together in a coordinated manner in furtherance of a common purpose” but
did not allege “any facts demonstrating” this coordination. /d@ at *9. In this case, though, the
plaintiffs’ allegations are studded with quotations from email correspondence between officers of
MBA and All Star showing such coordination to defraud, which belies any inference that MBA
and All Star were engaged in an ordinary commercial relationship. (See, e.g., ECF 25 at {J 59-61,
65, 68, 82). And in United Food and Comm. Workers Unions and Employers Midwest Health Ben.
Fund v. Walgreen Co., 719 F.3d 849 (7th Cir. 2013) the complaint was insufficient because it did
not contain any allegations that would reveal how the actions at issue were “undertaken on behalf
of the enterprise” as opposed to on behalf of the companies in their individual capacities to advance
their distinct self-interests. /d. at 854-55. But in this case, the plaintiffs allege that the proceeds of
the scheme were reinvested into the enterprise itself to purchase more direct mail and perpetuate
the existence of the scheme over time. (See, ¢.g., ECF 25 at 4] 85-86, 89-90, 96, 404).
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 8 of 10

are interrelated by distinguishing characteristics and are not isolated events.” Ekstrom, 2020 WL
6565251, at *18. “The Fourth Circuit has adopted a flexible approach to the continuity
requirement,” and courts are to consider the criminal dimension and degree of alleged misconduct
in making their determination. /d. at *19. At the same time, the Fourth Circuit has cautioned that
it will not “lightly permit ordinary business contract or fraud disputes to be transformed into federal
RICO claims,” Flip Mortg. Corp. v. McEThone, 841 F.2d 531, 538 (4th Cir. 1988), as RICO
liability is reserved for activities “whose scope and persistence pose a special threat to social well-
being.” GE Inv. Private Placement Partners Iv. Parker, 247 F.3d 543, 549 (4th Cir. 2001).

In this case, MBA argues that though the plaintiffs allege over 500,000 predicate acts of
mail fraud, those predicate acts consist of mailing the same solicitation, such that there is only a
single scheme to defraud. This, they contend, is insufficient to establish a pattern. But the Fourth
Circuit is clear that continuity need not be shown only by proof of multiple schemes. Morley v.
Cohen, 888 F.2d 1006, 1010 (4th Cir. 1989) (citing HZ. Inc. v. Northwestern Bell Tel. Co., 109 S.
Ct. 2893 (1989)). Further, the cases cited by MBA in support of its position are factually
inapplicable, and many also predate the Supreme Court’s decision in HJ Inc. and the Fourth
Circuit’s decision in Morley. See Flip Mortg. Corp., 841 F.2d at 538 (single scheme perpetrated
against a single victim by means of failing to abide by terms of a contract); Jnt’! Data Bank, Ltd.
v. Zepkin, 812 F2d 149, 150, 154-55 (4th Cir. 1987) (single scheme irivolved violations of
securities laws in a prospectus sent to only ten investors); HMK Corp. v. Waley, 828 F.2d 1071,
1075 (4th Cir. 1987) (scheme was a typical “dogfight between developers” that could not, in the
mixed commercial and political context of development, be transformed into a RICO claim just
because multiple government agencies must sign off on permits); E. Publ’g and Advert., Inc. v.

Chesapeake Publ’g and Advert. Inc., 831 F.2d 488, 492 (4th Cir. 1987) (affirming dismissal of
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 9 of 10

RICO claim based on a single, non-recurring scheme to defraud a single entity in a narrow business
context), vacated, 492 US. 913 (1989), affirmed on remand, 895 F.2d 971 (4th Cir. 1990) (alleged
pattern lasted only three months with no threat of continuity thereafter).

In this case, the plaintiffs allege that the scheme between MBA and All Star harmed
borrowers holding more than 750 loans in a scheme perpetrated over five years and involving mail
fraud in states across the nation. (See ECF 25 at ff] 23, 72, 80, 86, 90, 96, 100, 406). These
allegations go beyond the kind of narrow or isolated schemes which are insufficient to establish a °
pattern of racketeering activity and are instead similar to the allegations which passed muster in
Ekstrom, Somerville, and Brasko. See Ekstrom, 2020 WL 6565251, at *23 (“plaintiffs allege a
fraudulent scheme involving at least two companies and five bank branches over at least 18 months
that allegedly affected over 800 borrowers’ loans in 30 states”); Somerville, 2019 WL 6131288, at
*5 (“plaintiffs have alleged in detail a fraudulent scheme involving the conduct of multiple
companies and at least six bank branches over the course of five years that .. . affected over 2,000
borrowers in multiple states”); Brasko, 2021 WL 1662464, at *6 (allegations of a “huge volume
of mailings soliciting new borrowers across the country, as well as the time period over which
these mailings were sent” elevates the RICO claim above “garden-variety fraud” to a “more serious
scope of activity”). Such long-running fraudulent conduct has been said to “pose a special threat
to social well-being,” Parker, 247 F.3d at 549, by eroding “trust in the country’s banking and
home-ownership systems,” Somerville, 20.19 WL 6131288, at *5. Thus, the plaintiffs have satisfied
the “pattein” requirement of a civil RICO claim. -

CONCLUSION

For the reasons described herein, MBA’s motion will be denied. A separate order follows.
Case 1:19-cv-00492-CCB Document 44 Filed 09/09/21 Page 10 of 10

of [20 CE

Catherine C. Blake
United States District Judge

Date

10
